Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Comfort Home Health Care, Inc., ) Date: May 18, 2009

(CCN: 15-7567), )
)
Petitioner, )
)

-Vv.- ) Docket No. C-09-177

) Decision No. CR1952
Centers for Medicare & Medicaid )
Services. )
)

DECISION

The September 3, 2008 request for hearing filed by Comfort Home Health Care, Inc.,
Petitioner, is dismissed pursuant to 42 C.F.R. § 498.70(c) because it was not timely filed.
Furthermore, Petitioner has not shown good cause for an extension of time to file the
request for hearing.

I. Background

Petitioner is a home health agency doing business in the State of Indiana. It participated
in the Medicare program and its participation was governed by provisions of the Social
Security Act (Act) and by implementing regulations. Its hearing rights in this case are
governed by regulations at 42 C.F.R. Part 498.

This matter is before me based on Petitioner’s request for review of Centers for Medicare
& Medicaid Services’ (CMS) determination to terminate its Medicare provider agreement
based on findings made at a recertification survey of Petitioner’s agency completed on
June 9, 2008 (June survey), by the Indiana State Department of Health (state survey
agency). CMS Exhibit (Ex.) 1; CMS Ex. 3, at 1-2. On June 20, 2008, CMS notified
Petitioner (June notice) that it was terminating its Medicare provider agreement effective
September 5, 2008, unless Petitioner was in compliance with participation requirements
by that date. CMS Ex. 3, at 1-3. The June notice also advised Petitioner that it could
submit a plan of correction (POC) to address the deficiencies identified at the June survey.
The June notice advised Petitioner that the POC would be reviewed upon receipt and, if
CMS found it to be acceptable, CMS would ask the state survey agency to conduct a
revisit survey of Petitioner’s agency in order to verify compliance. CMS Ex. 3, at 2. The
2

June notice also advised Petitioner that it had a right to request a hearing before an
administrative law judge (ALJ) of the Departmental Appeals Board if it wished to contest
CMS’s determination. In advising Petitioner of that right, the notice stated:

If you desire a hearing, you must request it not later than 60 days from
the date you receive this notice.

CMS Ex. 3, at 3.

Petitioner filed a POC on August 7, 2008, for the deficiencies cited in the June survey.
CMS Ex. 1. A revisit survey of Petitioner’s agency was completed on August 28, 2008
(August revisit), in order to ascertain whether Petitioner had attained compliance with
participation requirements. CMS Ex. 4, at 1. Based on the outcome of the August
revisit, CMS determined that Petitioner remained out of compliance. Therefore, CMS
effectuated termination of Petitioner’s Medicare participation on September 24, 2008.
CMS Ex. 7. CMS notified Petitioner of its determination to terminate the provider
agreement by notice dated September 4, 2008 (September notice). CMS Ex. 7, at 2. The
September notice further advised Petitioner that CMS was “administratively extending
the termination date to September 24, 2008 to allow sufficient time to publish legal notice
of the termination.” CMS Ex. 7, at 3. The September notice informed Petitioner that it
could submit a POC, and further advised:

If you believe that this determination is not correct, you may request a
hearing before an Administrative Law Judge of the Department of
Health and Human Services, Departmental Appeals Board. If you desire
a hearing, you must request it not later than 60 days from the date you
receive this notice.

CMS Ex. 7, at 3.

Petitioner subsequently filed a request for hearing on September 3, 2008. However,
Petitioner’s request for hearing references and contests only the June notice from CMS.
CMS Ex. 6. Petitioner did not file a request for hearing to contest the findings of the
revisit survey completed on August 28, 2008.

The case was assigned to me on January 8, 2009 for hearing and decision. On March 6,
2009, CMS filed a motion to dismiss the request for hearing (CMS Br.) on the ground
that it was not timely filed. In support of its motion, CMS filed 11 exhibits marked as
CMS Exs. 1-11. Petitioner responded to CMS’s motion on March 17, 2009 (P. Br.), but
did not file any proposed exhibits with its brief. Petitioner did not object to the exhibits
offered by CMS. Accordingly, I admit CMS Exs. 1-11 into evidence.
IL. Discussion
A. Findings of Fact

1. By letter dated June 20, 2008, CMS notified Petitioner that it was
terminating its Medicare provider agreement effective September 5, 2008,
based on the deficiencies cited during a June 9, 2008 survey. CMS Ex. 3.

2. On August 7, 2008, Petitioner submitted a POC for the deficiencies cited
during the June 9, 2008 survey. CMS Ex. 1.

3. Petitioner filed its request for a hearing by an ALJ on September 3, 2008,
appealing the deficiencies cited during the June 9, 2008 survey. CMS Ex. 6.

4. By letter dated September 4, 2008, CMS notified Petitioner of the findings
of an August 28, 2008 revisit survey that disclosed Petitioner remained out of
substantial compliance with participation requirements. CMS informed
Petitioner that it would be terminated from participation in the Medicare
program. Petitioner was further informed that CMS was extending the
termination date of its Medicare provider agreement from September 5 to
September 24, 2008 in order to meet the regulatory requirements for public
notice. CMS Ex. 7.

5. Petitioner received CMS’s September 4, 2008 notice on September 8, 2008.
CMS Ex. 8, at 1, 4.

6. On September 17, 2008, Petitioner submitted a POC in response to the
revisit survey of its agency completed on August 28, 2008. CMS Ex. 8.

7. On October 8, 2008, Petitioner wrote to CMS requesting a response to its
September 17, 2008 POC submission and that it be resurveyed. CMS Ex. 9.

B. Conclusions of Law
1. Petitioner’s request for a hearing, dated September 3, 2008 and contesting
CMS’s June 20, 2008 notice, was filed more than 60 days after Petitioner is

presumed to have received the notice.

2. Petitioner’s September 17, 2008 letter to CMS does not constitute a request
for hearing.

3. Petitioner has not shown good cause to extend the time to file a request for
hearing in this case.
4

4. Dismissal of a request for hearing that is not timely filed and for which no
extension of time to file has been granted is appropriate.

III. Issues
The issues in this case are:
1. Whether Petitioner filed a timely request for hearing and, if not;

2. Whether Petitioner has demonstrated good cause for the untimely filing
and should be granted an extension.

IV. Applicable Law

In order to participate in the Medicare program, a home health care agency must execute
a “provider agreement” and undergo surveys to certify its compliance with program
requirements. 42 C.F.R. §§ 488.20; 489.11. The provider agreement contains assurances
that the provider! meets, and will continue to meet, applicable conditions for Medicare
participation, and also reflects CMS’s acceptance of the provider’s eligibility to
participate in the program. 42 C.F.R. §§ 489.11(a); 489.20.

A provider agreement may be terminated by either the provider or by CMS. Section
1866(b) of the Act sets out the conditions under which the Secretary of Health and
Human Services (Secretary) may terminate a provider agreement. Section 1866(b)(2)(B)
provides that the Secretary may, “upon such reasonable notice to the provider and to the
public as may be specified in regulations,” terminate the provider agreement if she
determines that the provider “fails substantially to meet the applicable provisions of
section 1861.” Title 42 C.F.R. § 489.53 implements the statutory provisions governing
termination of a provider, and 42 C.F.R. § 489.53(a)(1) provides that CMS may terminate
a provider agreement if it finds that the provider “is not complying with the provisions of
title XVIII and the applicable regulations or the provisions of the agreement.” Title 42
C.F.R. § 489.53(d)(1) requires that CMS give the provider notice of termination at least
15 days before the effective date of termination. Title 42 C.F.R. § 489.53(e) states that a
provider may appeal the termination of its provider agreement by CMS in accordance
with 42 C.F.R. Part 498.

Pursuant to 42 C.F.R. 498.40(a)(2), a provider must file a request for an ALJ hearing
within 60 days of receipt of the notice of initial, reconsidered, or revised determinations,
unless the period for filing is extended by the ALJ for good cause shown in accordance

' The term “provider” is defined in the regulations to include home health agencies and
other health care organizations. 42 C.F.R. § 400.202.
5

with 42 C.F.R. § 498.40(c)(2). Pursuant to 42 C.F.R. § 498.40(a)(2), which incorporates
by reference 42 C.F.R. § 498.22(b)(3), the provider is presumed to have received the
notice five days after the date on the notice, unless there is a showing that it was, in fact,
received by the provider earlier or later.

A, Petitioner failed to file a timely request for hearing to appeal the findings of
the June 9, 2008 survey.

The June 20, 2008 CMS letter is a notice of initial determination by CMS that it would
terminate Petitioner’s provider agreement because Petitioner was not in substantial
compliance with program participation requirements. CMS Ex. 3. The June notice
clearly advised Petitioner that the deadline for filing a hearing request was not more than
60 days from receipt of the notice. CMS Ex. 3.

Petitioner is presumed to have received the June 20, 2008 notice five days after the date
on the notice pursuant to 42 C.F.R. §§ 498.40(a)(2) and 498.22(b)(3). Petitioner does not
argue and has not demonstrated that the notice was received on a date later than the
presumed receipt date. Here, the fifth day after the date on the notice was Wednesday,
June 25, 2008. The 60" day following June 25, 2008 was Sunday, August 24, 2008.
Petitioner’s request for hearing is dated September 3, 2008, ten days after the 60" day
from the presumed receipt of the notice.

A provider’s failure to file a request for hearing within the regulatory time period, absent
a showing of good cause for such failure, is grounds for dismissal pursuant to 42 C.F.R.

§ 498.70(c). Ihave authority to dismiss Petitioner’s request for hearing in this case
because Petitioner filed its request for hearing 10 days beyond the 60 day period provided
by the regulations. Petitioner does not dispute that it received the June 20, 2008 notice
nor does it present any real arguments relative to this point in its response. Petitioner’s
response brief is essentially a three-page chronology of the facts of the case. Based on
my review of the entire record in this case I find that Petitioner’s request for hearing was
not timely filed within the meaning of the regulatory requirement at 42 C.F.R. §
498.40(a)(2), which incorporates by reference 42 C.F.R. § 498.22(b)(3).

B. Petitioner has not made a showing of good cause for its failure to file a

hearing request in compliance with the regulatory requirement at 42 C.F.R.
§ 498.40(c)(2).

Applicable regulations afford an ALJ authority to extend a party’s deadline for filing its
request for hearing. The authority to extend the time to file a request for hearing is
contingent upon a party establishing that good cause exists for it failure to file a timely
request for hearing. 42 C.F.R. § 498.40(c)(2). The term “good cause,” although not
defined in the regulations, has been the subject of much litigation and is interpreted
6

universally to mean a circumstance beyond a party’s ability to control which prevents
that party from filing its request timely. Hospicio San Martin, DAB No. 1554 (1996).

Petitioner has not denied that it was provided notice by CMS of CMS’s intent to
terminate its provider agreement, nor has Petitioner asserted that it was unaware of the
regulatory requirements governing hearing requests. Petitioner is represented by counsel
who is either aware of, or should be aware of, the timeliness requirements of 42 C.F.R.

§ 498.40(a)(2). Petitioner has offered no satisfactory explanation for its delay in the face
of the regulatory requirement for timely filing. Specifically, Petitioner has not contended
that there existed events beyond its capacity to control preventing it from filing a timely
request for hearing.

As previously noted, Petitioner provides a chronological timeline of events in an apparent
effort to provide good cause for its untimely filing. P. Br. at 1. Petitioner notes that it
opted to submit a POC which it claims was accepted, and a revisit survey was scheduled.
P. Br. at 1. Petitioner further asserts that on September 4, 2008, CMS notified Petitioner
that it was extending the termination date to September 24, 2008. P. Br. at 2. Petitioner
relies on certain events in the timeline it provides to justify why it submitted its request
for hearing untimely. However, Petitioner’s reliance on these events is misplaced.
Petitioner’s submission of a POC and its request for, and CMS’s scheduling of, the
August revisit do not toll the running of the 60-day appeal period. The filing of a plan of
correction and scheduling of a revisit survey are procedures which are separate and
distinct from appeal rights provided to Medicare providers under federal regulations.
Opting to file a POC does not constitute a substitution for the filing of a request for
hearing nor does it in any way establish good cause for failure to file a request for hearing
within the regulatory time frame. Petitioner has not established that the failure to file a
timely request for hearing was due to circumstances beyond it control.

C. Petitioner did not file a request for hearing challenging the August revisit
findings.

Petitioner acknowledges that based on the findings from the August revisit CMS
determined that Petitioner remained out of substantial compliance. P. Br. at 2-3. CMS
advised Petitioner by notice dated September 4, 2008, that it could submit another POC.
Petitioner concedes that the September notice from CMS also advised Petitioner that it
had “sixty (60) days from th[e] date that the September 4, 2008 letter was received” to
appeal the findings of the August revisit survey. P. Br. at 2.

Petitioner did not file a request for hearing to challenge the August revisit survey
findings. Instead, Petitioner, on September 17, 2008, chose to file a “rebuttal response”
to the revisit findings as part of its corrective action plan, and its request it be resurveyed.
CMS Ex. 8. Petitioner then wrote to CMS on October 8, 2008, requesting CMS to
respond to its September 17, 2008 “rebuttal response.” CMS Ex. 9. On November 26,
7

2008, Petitioner, without referencing a request for hearing, wrote to Alan Dorn, the
Acting Chief Counsel for the Office of General Counsel, inquiring as to when the ALJ
hearing would take place. CMS Ex. 11, at 1. It is unclear as to how Petitioner came to
labor under the belief that it had filed a request for hearing. The time period to perfect an
appeal of the findings of the August revisit survey, conveyed to Petitioner in the
September 4, 2008 notice, had expired. Petitioner is legally presumed to have received
CMS’s September notice on September 9, 2008. Therefore, Petitioner should have filed
its request for hearing no later than Saturday, November 8, 2008. Petitioner did not do
so.

While Petitioner does not make specific arguments as to the August revisit survey,
Petitioner does assert that it’s “intentions were to proceed to hearing on this case,” and
states that its September 8, 2008 letter “referencing a request for hearing” should be
recognized as a request for hearing. P. Br. at 2. The September 8, 2008 letter from the

law firm of Miller, Canfield, Paddock and Stone, LLC, is addressed to:

CMS
Department of Health, State of Indiana

The letter is directed to: “To Whom It May Concern:” CMS Ex. 11, at 2.

A review of the letter establishes that there was no specific reference to a request for
hearing. Rather, the letter states: “Mr. MacKelvie will represent us in our upcoming
Administrative Law Judge hearing.” CMS Ex. 11, at 2. I find no basis to construe the
September 8, 2008 letter as constituting a request for hearing. It neither evidences an
intent by Petitioner to request a hearing, nor does it comply in any respect with the
requirements for content of a request for hearing as set forth at 42 C.F.R. § 498.40(b)(1)
and (2). A party requesting a hearing must specify the issues and CMS’s findings of fact
and conclusions of law with which it disagrees, and it must specify the basis for
contending that these findings and conclusions are incorrect. 42 C.F.R. § 498.40(b)(1)
and (2). Petitioner’s September 8, 2008 letter fails to even mention the findings of
noncompliance that were cited during the August revisit. Indeed, nowhere in the
September 8, 2008 letter does Petitioner affirmatively state that it was filing a request for
hearing challenging the findings of the August revisit. Therefore, I find Petitioner’s
assertion that the September 8, 2008 letter constitutes a request for hearing to be without
evidentiary support, and is thus unavailing. Therefore, based on my review of the entire
record in this case, the only request for hearing filed by Petitioner is the untimely request
for hearing dated September 3, 2008.

Petitioner also makes reference to contact with CMS officials and responses from CMS
personnel which Petitioner apparently believes supports its contention that a hearing
request had been filed. However, Petitioner makes no legal argument as to how those

8

statements prove a hearing request was filed or how those contacts in any way toll the 60-
day time frame to file a request for hearing. Petitioner further argues that the record
establishes that there was “frequent participation” by Petitioner and that Petitioner
intended to proceed to hearing in this case. P. Br. at 2. Again, Petitioner fails to explain
how its conduct fulfills the requirement of filing a timely request for hearing or how such
participation and intentions demonstrate good cause. The record is clear that Petitioner
filed a single untimely request for hearing appealing the findings of the June survey.
Furthermore, the evidence is clear that Petitioner’s request for hearing was not filed
within 60 days of CMS’s June notice.

Petitioner had legal representation from two separate law firms, and Petitioner’s counsel
knew or should have known the federal appeal processes and related timeline filing
requirements. Petitioner may have been actively involved in attempting to preserve its
Medicare provider agreement from being terminated, but it failed to preserve its right for
a hearing. Both notices issued by CMS clearly and unequivocally provided Petitioner
with ample and clear notice of its rights to appeal and the process to be utilized in
perfecting such an appeal. CMS Ex. 3; CMS Ex. 7. Petitioner’s response brief does not
establish that Petitioner’s late filing was due to circumstances beyond its control, nor do
the events support an argument that Petitioner may not have received adequate notice
from CMS ina timely manner. Accordingly, Petitioner has failed to show good cause.
The burden is squarely on Petitioner to ensure it follows the requirements if it wishes to
seek a hearing. Petitioner failed to do so in this case.

V. Conclusion

Having considered the parties’ arguments and the complete record before me, I find that
Petitioner failed to file a request for hearing within the applicable regulatory time period
as contemplated by 42 C.F.R. § 498.40(a)(2). I further find that Petitioner has not shown
good cause to extend the period for filing its request for hearing. Accordingly, the CMS
motion to dismiss the request for hearing is granted. For the forgoing reasons,
Petitioner’s September 3, 2008 request for a hearing is dismissed.

/s/
Alfonso J. Montano
Administrative Law Judge

